     Case 2:20-cv-01497-KJM-AC Document 4 Filed 09/18/20 Page 1 of 2


     Katherine F. Parks, Esq. - State Bar No. 200605
 1
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2   6590 S. McCarran Blvd., Suite B
     Reno, Nevada 89509
 3   (775) 786-2882
     kfp@thorndal.com
 4
     Attorneys for Defendant
 5   HARRAH’S LAUGHLIN, LLC

 6                               UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9    LENA SCHIBYE,
                                                             CASE NO. 2:20-cv-01497-KJM-AC
10                                        Plaintiff,

11    vs.
                                                             STIPULATION AND ORDER TO
12    HARRAH’S LAUGHLIN, LLC                                 TRANSFER VENUE PURSUANT TO
                                                             28 U.S.C. § 1404(a)
13                                        Defendants.
14
15
16
            Plaintiff, LENA SCHIBYE, and Defendant, HARRAH’S LAUGHLIN, LLC, by and
17
     through their undersigned attorneys of record, herby stipulate to transfer this action to the United
18
19   States District Court, District of Nevada – Reno, pursuant to 28 U.S.C. §§ 1404(a) and the

20   Court’s inherent powers.
21
            WHEREAS, Plaintiff filed her complaint in the Superior Court of California, County of
22
     Nevada on June 5, 2020;
23
            WHEREAS, Defendant removed Plaintiff’s complaint from the Superior Court of
24
25   California, County of Nevada to the United States District Court, Eastern District of California

26   on July 24, 2020;
27
28



                                                       -1-
     Case 2:20-cv-01497-KJM-AC Document 4 Filed 09/18/20 Page 2 of 2


            WHEREAS, the United States District Court, District of Nevada would have personal
 1
 2   jurisdiction over Defendant over the causes of action alleged in the complaint pursuant to 28

 3   U.S.C. §1331.
 4
            WHEREAS, the Parties have met and conferred and agreed that a transfer of this action
 5
     to the United States District Court, District of Nevada is appropriate;
 6
 7          WHEREAS, 28 U.S.C. §1404(a) permits a district court, in the interests of justice, to

 8   transfer a case to another district where venue is proper, and a district court has inherent
 9   authority to transfer cases in order to manage its docket. See, Allstar Marketing Group, LLC v.
10
     Your Store Online, LLC, 666 F. Supp.2d 1109, 1130 (9th Cir. 2009).
11
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the
12
13   Court’s approval, that:

14          1.       This case is hereby transferred to the United States District Court, District of
15   Nevada – Reno.
16
      DATED: This 4th day of September, 2020.            DATED this 4th day of September, 2020.
17
      GRAY•DUFFY, LLP                                    THORNDAL ARMSTRONG
18
                                                         DELK BALKENBUSH & EISINGER
19
      By: / s / Kathryn Camerlengo                       By: / s / Katherine F. Parks
20       555 Twin Dolphin Drive, Suite 300                  Katherine F. Parks, Esq.
         Redwood City, CA 94065                             State Bar No. 200605
21
         T: 650-365-7343                                    6590 S. McCarran Blvd., Suite B
22       E: kcamerlengo@grayduffylaw.com                    Reno, Nevada 89509
         Attorneys for Plaintiff                            (775) 786-2882
23                                                          kfp@thorndal.com
24                                                          Attorneys for Defendant

25
                                                   ORDER
26
27          IT IS SO ORDERED.

28   DATED September 17, 2020.



                                                      -2-
